DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment was filed on 3/17/2021.
Claims 185-186, 188, 190-194, 196, and 198-204 are pending. Claims 1-184, 187, 189, 195, and 197 are canceled. Claims 198-204 are newly added. 
Response to Arguments
Applicant’s arguments, filed under Remarks on pages 11-13 on 3/17/2021, with respect to the rejections of claims 185-186, 188, 193-194 and 196 under 35 USC 101 and 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 USC 112 first paragraph. See the rejection below.
Applicant's arguments filed on pages 11-12 of Remarks dated 3/17/2021 have been fully considered but they are not persuasive. Regarding claim 190 under 35 USC 101, the arguments are not persuasive in that the claim does not recite a feature clarifying how the 3D shape models of the coronary arteries are processed, as argued by the applicant. Claims 190-192 recite an abstract idea including a mathematical concept/formulation. Please refer to the rejection below. 
Invitation to Request Interference Request
The Applicant in remarks filed on 9/6/2018 on page 8 states:
Applicant brings to the attention of the Examiner that new claims 185-197 are identically or substantially copied from 

The Office acknowledges that the claims are copied from the claims of US Application No., 15/506,909. In accordance with MPEP 2304.04(a), it is implied that a potential interference is pursued, pursuant to 37 DCF 41.202(a). We invite the applicant to suggest interference according to 37 CFR 41.202(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 185, 190, and 193 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “setting the ratio of the blood flow rates in the coronary arteries based on ratio of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 190 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea - mathematical concept/formulation) without significantly more. 
(1) Are the claims directed to a process, machine, manufacture or composition of matter;
Prong One: Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea;
Prong Two: If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application;
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.

With regard to (1), the instant claims recite an apparatus and a method, therefore the answer is "yes".
With regard to (2A), Prong One: Yes. When viewed under the broadest most reasonable interpretation, the instant claims are directed to a Judicial Exception – an abstract idea belonging to the group of mathematical concept and/or an idea to itself. The steps of “receiving”, “processing”, and “determining” are generically recited because there is no description of how this is accomplished. It can be interpreted as merely looking at the data. There is nothing in the claim that requires more than an operation that a human, armed with the appropriate apparatus executing a mathematical algorithm can perform. 
Claims recites “receiving image data including at least a part of blood vessels originating form an aorta,” “processing the received image data to generate three-dimensional models of the blood vessels”, “determining a length of each of the blood vessels”, and “determining ratios of blood flow rates in the blood vessels and the lengths of the blood vessels by determining a blood flow rate…”. Receiving data and determining a length/ratio are steps reciting generic mental steps of ‘receiving’ and 
With regard to (2A), Prong Two: No. The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception of “receiving image data”, “processing the received image data”, and “determining a length/ratios of blood flow rates of the blood vessels”, and therefore does not integrate the judicial exception into a practical application. There are no specifics on how the data is received from the aorta. This can be interpreted as “visualization”. Even if this step is by a “system for processing images to determine cardiovascular information” that may be, for example, an MRI. MRI is well known in the field and receiving data from MRI is also well known. 
The step of “determining” is interpreted as a mental step of math formulation because it is using ‘received’ data to calculate the length of blood vessels and ratios of blood flow rates. There is nothing in the claim that is recited that is integrally requires a specific processor to perform such steps.
Step of “processing the received image data” is a routine step in a medical machine – such as CT/SPECT/PET. These machines process the image data generating a 3D shape model and simulate a blood flow. These steps in combination with other seem to be generic and a routine to ‘processing’ in the manner it is recited. These steps are considered to be nothing more than mental data of math formulation. 
In conclusion, the claim as a whole does not provide for “integration” of the abstract idea into a practical application. 
With regard to (2B), the pending claims do not show what is more than a routine in the art presented in the claims, i.e., the additional elements are nothing more than routine and well-known steps. There is no improvement to technology here. There is only a “receiving”, “processing”, and “determining” steps, and it has not been shown that the mental process allows the “technology” to do something that it previously was not able to do. 
Dependent claims 191-192 are rejected for the same reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669